Exhibit 10.8

 

RESTRICTED STOCK AWARD AGREEMENT

 

UNDER THE DIGITAS INC.

2000 STOCK OPTION AND INCENTIVE PLAN

 

Name of Grantee:                                 

No. of Shares:                                     

Purchase Price per Share: $.01 per share

Grant Date:                                     

Final Acceptance Date:                         , 200    

 

Pursuant to the Digitas Inc. 2000 Stock Option and Incentive Plan (the “Plan”)
as amended through the date hereof, Digitas Inc. (the “Company”) hereby grants a
Restricted Stock Award (an “Award”) to the Grantee named above. Upon acceptance
of this Award, the Grantee shall receive the number of shares of Common Stock,
par value $0.01 per share (the “Stock”) of the Company specified above, subject
to the restrictions and conditions set forth herein and in the Plan.

 

1. Acceptance of Award. The Grantee shall have no rights with respect to this
Award unless he or she shall have accepted this Award prior to the close of
business on the Final Acceptance Date specified above by signing and delivering
to the Company a copy of this Award Agreement. Upon acceptance of this Award by
the Grantee, the shares of Restricted Stock so accepted shall be issued and held
by the Company’s transfer agent in book entry form, and the Grantee’s name shall
be entered as the stockholder of record on the books of the Company. Thereupon,
the Grantee shall have all the rights of a shareholder with respect to such
shares, including voting and dividend rights, subject, however, to the
restrictions and conditions specified in Paragraph 2 below.

 

2. Restrictions and Conditions.

 

(a) Any book entries for the shares of Restricted Stock granted herein shall
bear an appropriate legend, as determined by the Administrator in its sole
discretion, to the effect that such shares are subject to restrictions as set
forth herein and in the Plan.

 

(b) Shares of Restricted Stock granted herein may not be sold, assigned,
transferred, pledged or otherwise encumbered or disposed of by the Grantee prior
to vesting.

 

(c) If the Grantee’s employment with the Company and its Subsidiaries is
voluntarily or involuntarily terminated for any reason prior to vesting of
shares of Restricted Stock granted herein, the Company shall have the right, at
the discretion of the Administrator, to repurchase such shares from the Grantee
or the Grantee’s legal representative at their purchase price. The Company must
exercise such right of repurchase or forfeiture by written notice to the Grantee
or the Grantee’s legal representative not later than 365 days following such
termination of employment.

 

3. Vesting of Restricted Stock. The restrictions and conditions in Paragraph 2
of this Agreement shall lapse on the Vesting Date or Dates specified in the
following schedule so long as the Grantee remains an employee of the Company or
Subsidiary on such Dates. If a series of Vesting Dates is specified, then the
restrictions and conditions in Paragraph 2 shall lapse only with respect to the
number of shares of Restricted Stock specified as vested on such date.

 

Number of

Shares Vested

--------------------------------------------------------------------------------

  

Vesting Date

--------------------------------------------------------------------------------

                                 %

                                         
                                                                  

                                 %

                                         
                                                                  

                                 %

                                         
                                                                  

                                 %

                                         
                                                                  

 

Subsequent to such Vesting Date or Dates, the shares of Stock on which all
restrictions and conditions have lapsed shall no longer be deemed Restricted
Stock.

 

4. Acceleration of Vesting in Special Circumstances. Upon the occurrence of a
Sale Event (as defined in Section 3(c) of the Plan) in which this Award of
Restricted Stock is not assumed or substituted, or in the event of the Grantee’s
death, any restrictions and conditions on all shares of Stock subject to this
Award shall be deemed waived by the Administrator and all such shares shall
automatically become fully vested and no longer be deemed Restricted Stock.

 

EXHIBIT A-1



--------------------------------------------------------------------------------

5. Dividends. Dividends on shares of Restricted Stock shall be paid currently to
the Grantee.

 

6. Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Agreement shall be subject to and governed by all the terms and conditions of
the Plan. Capitalized terms in this Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.

 

7. Transferability. This Agreement is personal to the Grantee, is non-assignable
and is not transferable in any manner, by operation of law or otherwise, other
than by will or the laws of descent and distribution.

 

8. Tax Withholding. The Grantee shall, not later than the date as of which the
receipt of this Award becomes a taxable event for Federal income tax purposes,
pay to the Company or make arrangements satisfactory to the Administrator for
payment of any Federal, state, and local taxes required by law to be withheld on
account of such taxable event. The Grantee may elect to have such minimum tax
withholding obligation satisfied, in whole or in part, by authorizing the
Company to withhold from shares of Stock to be issued a number of shares of
Stock with an aggregate Fair Market Value that would satisfy the withholding
amount due.

 

9. No Obligation to Continue Employment. Neither the Company nor any Subsidiary
is obligated by or as a result of the Plan or this Agreement to continue the
Grantee in employment and neither the Plan nor this Agreement shall interfere in
any way with the right of the Company or any Subsidiary to terminate the
employment of the Grantee at any time.

 

10. Notices. Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Grantee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.

 

11. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, applied without regard to
conflict of law principles. The parties hereto agree that any action or
proceeding arising directly, indirectly or otherwise in connection with, out of,
related to or from this Agreement, any breach hereof or any action covered
hereby, shall be resolved within the Commonwealth of Massachusetts and the
parties hereto consent and submit to the jurisdiction of the federal and state
courts located within the City of Boston, Massachusetts. The parties hereto
further agree that any such action or proceeding brought by either party to
enforce any right, assert any claim, obtain any relief whatsoever in connection
with this Agreement shall be brought by such party exclusively in federal or
state courts located within the Commonwealth of Massachusetts.

 

DIGITAS INC.

By:

                                        
                                                         

Title

   

 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

 

Dated:                                     
                                                                               
 

                                             
                                        
                                                         Grantee’s Signature    
     Grantee’s name and address:                                                
                                        
                                                        
                                                                               
                                                        
                                                                               
                                                        
                                                                               
                                               